DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the amendments filed 04 January 2021.
Claims 6 and 11 have been amended.
Claims 1-5 have been cancelled.
Claims 6-15 are pending and allowable as set forth below.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 November 2020, 29 January 2021, 28 May 2021, and 30 September 2021 are being considered by the Examiner.


Priority
Applicant’s claim for the benefit of a prior-filed application(s) 14/940,986 (now US Patent No. 10,789,601) which claims priority to provisional Application  62/081,749 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
	


Reasons for Allowance
Currently claims 6-15 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
The closest prior art of record (Gorostidi et al. (US PG Pub. 2007/0180248) and further in view of Atambo et al. (WO 2013/165028)) where Gorostidi discloses how a legitimate manufacturer allocates a range of unique product numbers which the approved manufacturer can use for its production.  Before printing the labels and marketing its production, the approved manufacturer must declare its production to the legitimate manufacturer which, in exchange, provides it with the associated validity codes, (Gorostidi ¶62-¶65 and Fig. 3a; validity codes and product numbers stored in a database, ¶75).  Atambo teaches the ability to generate the sale documentation and validation thereof (Atambo ¶18-¶20 and ¶56).  
The instant claims 6 and 11 recite, in part, a combination of elements (claim 6 reproduced below for convenience):  “A system for electronically registering sale status of a plurality of physical articles upon purchase by customers of the physical articles from merchants at a point of sale of the physical articles, wherein each physical article includes a physical label attached to the physical article or to the packaging of the physical article, each physical label having a unique identifier code, the system comprising: 
a plurality of printed numbered cards, each numbered card having a unique number that is printed thereon prior to being distributed to merchants, wherein the numbered cards and the physical labels are physically separate documents which are distinct from one another, and wherein the numbered cards are not physically attached to any physical article or to the packaging of any physical article prior to a purchase of the physical article, and wherein the unique identifier codes of the physical labels and the unique numbers of the numbered cards are distinct from one another; 
a database, the database including: 
the unique identifier codes of the labels, and 
the unique numbers of the numbered cards, the unique numbers of the numbered cards being initially entered in the database and printed without being associated with particular physical articles or with any particular customer, wherein the database is configured to allow a unique identifier code of a label to be paired with a unique number of a numbered card, and wherein each of the unique identifier codes of the labels and each of the unique numbers of the numbered cards have a status indicator in the database which indicates that the respective unique identifier code of a label and the respective unique number of a numbered card are associated with a sold physical article; and 
an application server in electronic communication with the database and configured to: 
receive from a merchant's point of sale terminal an electronic registration request for pairing in the database a unique number of a numbered card that is provided to the customer from the merchant at the point of sale with a unique identifier code of a label that is attached to a physical article or to the packaging of a physical article that a customer wishes to purchase, 
(ii) perform the electronic registration only when: 
the unique number of the numbered card and the unique identifier code of the label that are received from the merchant's point of sale terminal in the electronic registration request each match a respective unique number of a numbered card and a unique identifier code of a label in the database, and 
.the unique number of the numbered card and the unique identifier code of the label that are received from the merchant's point of sale terminal in the electronic registration request are both not associated with a sold physical article, as determined by their respective status indicators, and 
electronically change in the database the status indicator of the paired unique number of the numbered card and the unique identifier code of the label to a sold status when electronic registration is performed, thereby indicating that the physical article associated with the paired unique number of the numbered card and the unique identifier code of the label is a sold physical article.”
It is clear from the disclosures Gorostidi and Atambo that the prior art does not consider the possibility of the combination of elements above, specifically the provide the two physical aspects of the label and the card, as required by the instant claims, as commonly included in each independent claim 6.
Upon a non-patent literature search, the closest relevant prior art is S. Corbellini, F. Ferraris and M. Parvis, "A Cryptographic System for Brand Authentication and Material Traceability in the Textile Industry," 2006 IEEE Instrumentation and Measurement Technology Conference Proceedings, Sorrento, 2006, pp. 1331-1335, which discusses the ability to create cryptographic keys for digital certificates but does not provide the two physical aspects of the label and the card, as required by the instant claims.  The Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Lai and Buxton references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629